Exhibit 10.1

 

LOGO [g50420image001.jpg]   COLONIAL BANK

MANAGEMENT TEAM INCENTIVE PLAN

PLAN OVERVIEW

The 2006 Management Team Incentive Plan (MTIP) is intended to reward eligible
employees for their contribution towards the success of the bank and to
encourage and reward the attainment of established corporate and individual
goals.

PLAN ADMINISTRATION

The Plan is authorized by Colonial Bank, subject to review and approval of the
Compensation Committee of the Board of Directors. The plan is administered by
Human Resources. Colonial Bank has sole authority to interpret the Plan and to
make or nullify any rules and procedures, as necessary, for proper
administration. Any determination by the CEO, Chairman of the Board, in
conjunction with Human Resources will be final and binding on all Participants.

PARTICIPATION

The CEO, Chairman of the Board, will designate each year employees eligible to
participate in the Plan. The CEO, Chairman of the Board, shall solicit the
recommendation of the Sr. Executive Vice Presidents and Regional Presidents with
respect to the participation of key managers in the MTIP. Each eligible
participant will be assigned to a tier for the purposes of determining incentive
awards. Participation in the Plan is conditional; participation in one Plan Year
does not guarantee participation in successive years.

Employees who are placed on disciplinary probation during the year are not
eligible for an incentive payout even assuming they meet all other criteria
established. Participants are eligible to receive an award payout if his/her
performance rating is “meets expectations” or higher during the plan year.
Participants are ineligible to participate in any other performance based or
discretionary cash incentive plan.

PLAN CHANGES OR DISCONTINUANCE

The Bank has developed the incentive plan on the basis of existing business,
forecasts, market and economic conditions, current services, and personnel
assignments. If substantial changes occur that affect these conditions,
services, assignments, or forecasts, the Bank may, in its sole discretion, add
to, amend, modify or discontinue any of the terms or conditions of the Plan at
any time during the Plan’s period, provided that this action does not reduce the
amount of award earned prior to the date of action.

INCENTIVE PAYMENTS

Incentive payments will be paid as soon as practically possible after the close
of the plan year and will be based on the Participant’s year end base salary.
For the purposes of incentive calculations, the year end base salary is defined
as the Participant’s annual rate of pay effective December 31 of the plan year.
A Participant must be actively employed on the date payment is made.

Any rights accruing to a Participant or his/her beneficiary under the incentive
plan shall be solely those of the Participant. Nothing contained in the Plan,
and on action taken pursuant to the provisions hereof, will create or is
construed to create a trust of any kind, or a pledge, or a fiduciary
relationship between the Bank and Participant or any other person. Nothing
herein will be construed to require the Bank to maintain any fund or to
segregate any amount for a Participant’s benefit.

Payments will be recognized as compensation in the year paid for inclusion under
applicable benefit programs. Payments will be considered taxable income to
Participants in the year paid and will be subject to withholding for required
income and other applicable taxes. Payment of all applicable taxes is the
Participant’s responsibility.

 

  Page 1  



--------------------------------------------------------------------------------

TERMINATION OF EMPLOYMENT

Participants must be employed by Colonial Bank at the time of payout; no
incentive payments will be paid to a former employee.

NEW HIRES, PROMOTIONS AND TRANSFERS

Participants who are not employed by the Bank at the beginning of the Plan year
may participate in the Plan at the point of hire at the discretion of the CEO,
Chairman of the Board. Incentive award levels will be adjusted on a pro rata
basis to reflect the remaining performance period.

A Participant who is transferred or promoted into an eligible position during
the Plan year may participate in the Plan on a pro rata basis at the discretion
of the CEO, Chairman of the Board. When a Participant transfers from an eligible
position to a non-eligible position prior to the end of the Plan year, he/she
will not be eligible to receive a payout.

DISABILITY OR RETIREMENT

If a Participant is disabled by an accident or illness, and is disabled long
enough to be placed on short-term disability, his/her incentives for the Plan
period shall be prorated so that no incentives will be earned during the period
of short-term disability. If any employee is placed on long-term disability, no
continuing incentive payments will be due.

In the event of retirement, incentives will be paid in accordance with the terms
of the Plan up to the final date of active employment. Any additional payments
will be reviewed on a case-by-case basis by Human Resources and approved by the
CEO, Chairman of the Board.

LEAVE OF ABSENCE

Unless otherwise stated by law, a Participant on leave of absence will receive
payment for earned incentives for performance in an eligible position through
the last full month of incentive-eligibility, based on the official effective
date of leave.

A Participant on leave of absence does not earn incentives during his/her
absence. When a Participant returns from a leave of absence to active service,
he/she will be eligible to earn incentive during the first month of service
following the leave of absence.

PERSONAL AND FAMILY LEAVES

An employee is eligible to be paid earned incentives defined below while on paid
leave (i.e. personal day, Bank holiday, vacation) and pre-approved Family
Medical Leave Act (“FMLA”) absences. An employee that is utilizing his FMLA
leave will only be paid for earned incentives due. Earned incentive is defined
as any amounts earned prior to the leave, which contributed to goal attainment
during the leave period.

RIGHTS AND LIMITATIONS

The Plan summary is the only agreement governing between Colonial Bank and the
Participant. This Plan supersedes any prior agreement or understanding regarding
compensation. Any undocumented agreement of any kind concerning compensation
will not be honored. Any arrangements different from those provided for in the
Plan must be in writing, signed by the Participant and Management, and submitted
to Human Resources.

No agreements will be effective until all approvals have been secured. Any
applicable transactions or business conducted outside of established guidelines,
or deviations from the terms & conditions without documented Management
approval, may result in the withholding or recovery of compensation on said
transactions.

Nothing in this plan may be construed to give any person any right to be paid
any amount other than under the terms of this Plan.

The Plan will not be deemed to give any Participant the right to be retained in
the employ of the Bank, nor will the Plan interfere with the right of the Bank
to discharge any Participant at any time. This Plan does not constitute a
contract of employment. All Participants are “at-will” employees of the Bank and
may be terminated from their employment with the Bank for any reason whatsoever
or for no reason at all.

 

  Page 2  



--------------------------------------------------------------------------------

HOW THE PLAN WORKS

The following is an illustrative example of how the Plan works. Individual Goal
Sheets will describe the specifics of each Participant’s opportunity.

The Plan consists of corporate and/or individual measures. Corporate and
individual goals have threshold, target and superior performance levels.
Threshold is defined as the level below which no award would be earned and
superior is defined as the level at which point the award becomes capped.
Participants must receive at least threshold performance level in each category
to receive a payout for that category. Incentive maximums, expressed as a
percentage of base salary, are based upon the Participant’s incentive tier.
Payouts can be awarded for achievement of corporate goals if individual goals
are not met and may be awarded for individual goals if corporate goals are not
met.

Corporate measures for 2006 have been defined as Earnings Per Share Growth and
Revenue Growth. Individual goals are established by the Participant’s manager.
Each Participant, depending on his/her role in the organization, will have 1-3
individual goals established. Individual goals should represent clearly defined
and meaningful accomplishments desired within the framework of the
responsibilities of the Participant. To the extent possible, individual goals
should be measurable and quantifiable. The minimum weight for each individual
goal is 10%. If necessary, goals may be revised during the plan year to reflect
major changes in business priorities. At the end of the Plan year, the
Participant’s manager, in conjunction with Human Resources, will assess
performance as compared to target performance and determine the individual award
percentage. Performance levels between the threshold and maximum levels are
calculated as a percentage of the target level of performance.

 

AWARD OPPORTUNITY BY PERFORMANCE LEVEL     

Performance Levels

  

Award Opportunity

          Earnings Per Share Growth    Threshold    TBD    25% of Category   
LOGO [g50420image002.jpg]   

Total corporate

weights

assigned by incentive tier

   Target    TBD    50% of Category          Superior    TBD    100% of Category
                     Revenue Growth    Threshold    TBD    25% of Category      
   Target    TBD    50% of Category          Superior    TBD    100% of Category
      Individual Goal #1    Threshold    TBD    25% of Category    LOGO
[g50420image003.jpg]   

Total individual

weight assigned

by incentive tier

   Target    TBD    50% of Category          Superior    TBD    100% of Category
                     Individual Goal #2    Threshold    TBD    25% of Category
         Target    TBD    50% of Category          Superior    TBD    100% of
Category                      Individual Goal #3    Threshold    TBD    25% of
Category          Target    TBD    50% of Category          Superior    TBD   
100% of Category      

 

  Page 3  



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

DEFINITIONS

 

  A. EPS - Defined as diluted earnings per share for The Colonial BancGroup,
Inc.

 

  B. Revenue Growth – Defined as Net Interest Income plus Noninterest Income.

 

  C. Individual Goals – Defined as each Participant’s performance against
specific objectives agreed upon between the Participant and his/her manager at
the beginning of the plan year. If necessary, objectives may be revised during
the plan year to reflect major changes in business priorities. Such revisions
would need to be approved by Human Resources.

WINDFALL/BLUEBIRD CLAUSE

The Bank reserves the right to exclude what might be considered a windfall or a
bluebird from the incentive calculation. The CEO, Chairman of the Board, has
sole discretion to determine whether revenue is considered a windfall or
bluebird, and whether or not incentive payments will be made or adjusted
accordingly. The decision of the CEO, Chairman of the Board, is final, binding
and cannot be appealed.

A windfall is revenue generated that was realized outside the normal influence
of the Participant. A windfall may result from Bank action such as a significant
drop in interest rates, gain/loss on securities, a closure of a competitor, or
entry into a new market. A windfall may also be caused by customer decisions. In
such circumstances a windfall is sometime excluded from normal incentive
treatment or limited in payment.

A bluebird is a financial result that was realized without substantial influence
of the Participant. A bluebird may result from such events as a competitor going
out of business, or taking over an existing account. In such circumstances a
bluebird is excluded from normal incentive treatment.

OVERPAYMENT

When a Participant is overpaid an incentive, the Participant is obligated to
repay the amount of overpayment in full to the Bank. Overpayment can result
from, among other things, a cancellation, return, processing or crediting
errors, and other related causes. The overpayment is a liability of the
Participant to the Bank until it is fully paid.

AWARD PAYOUT ADJUSTMENTS

To ensure equitable treatment to both the Bank and Participants, the CEO,
Chairman of the Board, will review and reserves the right to exclude, adjust or
reserve award payout resulting

 

•   Revenue generated substantially in excess of target or objective

 

•   Revenue producing a negative, poor, deferred, or unacceptable financial
impact

 

•   Revenue generated which provide no recognizable financial revenue to the
Bank

 

•   Revenue generated in which the Bank or affiliates invest or have other
financial holdings/interests

 

•   Revenue generated in violation of ethical business practices, including but
not limited to, fraud, forgery, falsification, misrepresentation, conflicts of
interest, or violations of federal, state, or local law.

The CEO, Chairman of the Board, reserves the right to make final and binding
decisions regarding the amount of award to be paid out to Participants.

RESTRICTIONS

No Participant shall make unauthorized verbal or written commitments, make
unauthorized verbal or written statements regarding the Bank’s position with
regard to competitors, suppliers or customers; alter the Bank’s standard
contract forms by making unauthorized verbal or written commitments; assign or
give any gifts or money including but not limited to part of his/her
compensation to any person, customer, or third party as an inducement, or accept
any gratuity from third parties when engaged in Bank activities. All
Participants are expected to fully comply with any and all of the Bank policies
and procedures established for proper conduct and reporting in business
dealings. Such policies and procedures include but are not limited to those
dealing with conflicts of interest, board and directorship and Code of Ethics.
Violation of these or any Bank policies and procedures may result in immediate
employment termination. The Bank reserves the unilateral right to terminate any
individual’s participation in the Plan at any time.

 

  Page 4  



--------------------------------------------------------------------------------

LOGO [g50420image001.jpg]   COLONIAL BANK

MANAGEMENT TEAM INCENTIVE PLAN

ACKNOWLEDGEMENT FORM

I have received a copy of this plan document. I acknowledge that I have read the
Plan, understand all of its terms and conditions, and agree to abide and be
bound by, all the stated terms and conditions.

 

 

   

 

        Plan Participant Name - Printed     Date

 

   

 

        Plan Participant Signature     Date

 

   

 

        Manager Signature     Date

 

  Page 5  